Citation Nr: 0827746	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-34 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUE

Entitlement to future eligibility in the fee-basis dental 
care program.    


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1993.  He is currently 100 percent service-connected.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of the Department of 
Veterans' Affairs (VA) Medical Center (MC) in Saginaw, 
Michigan, which denied entitlement to the requested benefit.


FINDINGS OF FACT

1.  The veteran was previously eligible for fee-basis dental 
care due to limited staff and services at the Saginaw VAMC.

2.  Saginaw VAMC recently added a full-time dentist to its 
staff.

3.  The preponderance of the evidence shows that the veteran 
is capable of travel to the Saginaw VAMC for routine dental 
care. 


CONCLUSION OF LAW

Entitlement to future eligibility in the fee-basis dental 
care program is not warranted.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. § 17.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. However, it appears that these changes are not 
applicable to claim such as the one decided herein. See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
Court held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).

At any rate, the veteran was provided with the notice 
required by the VCAA in an August 2005 letter.  The VA has 
also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  
Consequently, the duties to notify and assist have been met.

II.  Analysis 

The veteran was previously eligible for fee-basis dental care 
due to limited staff and services at the Saginaw VAMC.  
However, correspondence dated in January 2005 reflects that 
the dental department at the Aleda E. Lutz VAMC in Saginaw 
recently underwent changes, notably adding a full-time 
general dentist to the staff.   Such change essentially 
revoked the veteran's status as a fee-basis dental patient.    

According to 38 C.F.R. § 17.161, outpatient dental treatment 
may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 
to the extent prescribed and in accordance with the 
applicable classification and provisions set forth in that 
section.  Under 38 C.F.R. § 17.161(h), those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate by 
reason of individual unemployability may be authorized any 
needed dental treatment.

When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate 
care.  Hospital care or medical services will be authorized 
to a veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
veteran participating in a rehabilitation program under 38 
U.S.C.A ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, in June 2005 correspondence, the veteran expressed 
disagreement with the determination that he was no longer 
eligible to receive fee-basis dental care.  He indicated that 
he had no driver's license due to epilepsy; his wife works 
full-time and is not able to take time off from work to take 
the veteran to the VAMC for dental treatment; and that he has 
chronic back pain which hinders him from sitting for a 
prolonged period of time.  

The Chief of Patient Administration Services at the VAMC in 
Saginaw, in an August 2005 letter, did not approve the 
veteran's request for reconsideration, given that dental 
services are currently available at the Saginaw VAMC, and the 
record contains no evidence that travel is clinically 
contraindicated.  It was noted that fee-basis care is 
generally approved based on the lack of VA resources and the 
specific clinical needs of the veteran.  

According to an undated memorandum, the veteran wrote to a 
nurse at the VA Outpatient Clinic in Oscoda and expressed his 
concern regarding his ineligibility for future fee-basis 
dental care.  He noted that his wife and daughter work full-
time, and stated that he does not feel comfortable driving by 
himself to the VAMC.  He also reported leg and back pain.  

In September 2005 correspondence, a nurse practitioner at the 
Oscoda VA Outpatient Clinic, B.K., noted the veteran's 
contention that his claim for fee-based dental care was not 
fully evaluated.  It was noted that he felt that his 
adjustment disorder with anxiety reaction was not given 
enough consideration.  B.K. stated that the veteran does have 
severe anxiety reactions when he feels stressed.  

In an August 2006 letter, the veteran continued to express 
his desire for continued fee-basis dental care.  He reported 
that while his grand mal seizures are mostly controlled with 
medication, his seizures are more frequent when he is 
stressed or tired.  He further reported a sciatic nerve 
problem and "extreme back pain."  

The VAMC Director in Saginaw, in a September 2006 letter, 
indicated that she requested a complete clinical review of 
all available medical records.  She also asked the veteran's 
VA primary care provider to document her assessment of the 
veteran's ability to travel for routine dental care and to 
provide a relevant opinion.  Based on a careful review of all 
medical evidence and assessments provided by the clinical and 
administrative staff, the VAMC Director concluded that the 
veteran is capable of infrequent travel to Saginaw for 
routine dental care.  
Based on the above, the Board finds that entitlement to 
future eligibility in the fee-basis dental care program is 
not warranted.  The Board finds probative the objective 
opinions rendered by the Chief of Patient Administration 
Services (August 2005), and the Director of the VA Medical 
Center in Saginaw (September 2006).  These opinions, which 
were rendered after careful consideration of all evidence of 
record, show that the veteran is capable of traveling to the 
Saginaw VAMC for routine dental care.  The Board also points 
out that the veteran, himself, in his August 2006 statement, 
indicated that VA provides transportation to the Saginaw 
VAMC.  Thus, the Board finds that the preponderance of the 
evidence is against the claim.  Consequently, the benefit 
sought on appeal must be denied.  


ORDER

Entitlement to future eligibility in the fee-basis dental 
care program is not warranted.  


___________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


